Appeal and cross appeal from a judgment (denominated order) of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered April 19, 2007 in a declaratory judgment action. The judgment, among other things, declared that quarrying on subparcels 17C/25C and 12B/25I is a lawful nonconforming use.
It is hereby ordered that the judgment so appealed from is modified on the law by vacating the declaration in the last decretal paragraph with respect to the northern portion of parcel 31 and granting judgment in favor of plaintiff as follows: “It is ADJUDGED AND DECLARED that quarrying or min*1229ing is a permitted use on the northern portion of parcel 31,” and by vacating the second decretal paragraph and granting judgment in favor of defendant as follows: “It is ADJUDGED AND DECLARED that quarrying or mining is not a lawful nonconforming use on subparcels 17C/25C and 12B/25I” and as modified the judgment is affirmed without costs.
Memorandum: Plaintiff commenced this action seeking, inter alia, judgment declaring that all quarrying or mining of its property situated outside of defendant’s “AG-Special Aggregate District” is permitted as a lawful nonconforming use. Plaintiff owns approximately 280 acres of real property within the Town of Cheektowaga upon which it operates a hard rock quarry on approximately one half of its land. The quarry began operations in 1929 when it was owned and operated by the Cheektowaga Crushed Stone Corporation, and that corporation thereafter changed its name to Federal Crushed Stone Corporation (Federal). In 1968, Federal merged with the Bituminous Products Corporation to become the Buffalo Slag Company and, in 1983, plaintiff purchased the Buffalo Slag Company together with all of its interests in the 280 acres of land.
In 1969, defendant repealed its 1942 zoning ordinance and enacted a new zoning ordinance that created several districts and subdistricts, including an “AG-Aggregate District” in which, inter alia, quarrying was a permitted use. The current zoning ordinance has not altered the physical limits of the Aggregate District created by the 1969 zoning ordinance, but the name of that district has simply been changed to an “AG Special Aggregates District.” All of plaintiffs quarrying operations are currently conducted on that portion of plaintiffs property that is located within the AG Special Aggregates District. The portion of plaintiffs property located outside of the AG Special Aggregates District, which is the subject of this appeal and cross appeal, consists of property denominated by defendant as parcel 5, subparcel 25D, and a parcel that includes subparcels 28A and B, 29A and B, and 30A and B, parcels 31 through 33, and subparcels 17C/25C and 12B/25I. Defendant moved for summary judgment seeking a declaration that specified real property is not entitled to nonconforming use status under its zoning ordinance, and plaintiff cross-moved for summary judgment seeking a declaration “that all quarrying operations conducted anywhere within the boundaries of [its property]” are entitled to such status. Supreme Court granted judgment declaring, inter alia, that the quarrying of subparcels 17C/25C and 12B/ 251 is a lawful nonconforming use and that parcel 5, subparcels *123025D, 28A and B, 29A and B, and 30A and B, and parcels 31 through 33 are not entitled to nonconforming use rights. This appeal and cross appeal ensued.
It is well settled that “[t]he law . . . generally views nonconforming uses as detrimental to a zoning scheme, and the overriding public policy of zoning in New York State and elsewhere is aimed at their reasonable restriction and eventual elimination” (Matter of Toys “R” Us v Silva, 89 NY2d 411, 417 [1996]; see Matter of Rudolf Steiner Fellowship Found. v De Luccia, 90 NY2d 453, 458 [1997]). Further, “|w]hile nonconforming uses are generally permitted to continue, they may not be enlarged as a matter of right” (Rudolf Steiner Fellowship Found., 90 NY2d at 458). Contrary to the contention of plaintiff on its appeal, we conclude that the court properly declared that plaintiff was not entitled to quarry parcel 5 and subparcel 25D as a lawful nonconforming use inasmuch as plaintiff failed to establish substantial quarrying activities prior to 1969 on that parcel and subparcel that “clearly manifest[ed] an intent to appropriate the entire parcel to the particular business of quarrying” (Matter of Syracuse Aggregate Corp. v Weise, 51 NY2d 278, 286 [1980]; see Matter of Skenesborough Stone v Village of Whitehall, 272 AD2d 674, 676-677 [2000], appeal dismissed 95 NY2d 902 [2000]; Matter of Squire v Conway, 256 AD2d 771, 773 [1998]; Speonk Sand & Gravel Co. v Town of Southampton, 127 AD2d 828 [1987]). Indeed, plaintiff concedes that no actual mining has occurred on that parcel and subparcel.
We note in particular with respect to parcel 5 that, contrary to plaintiff’s contentions, the fact that in 1951 Federal’s accounting department indicated that parcel 5 contained 5,000,000 tons of aggregates material, along with the fact that in 1963 plaintiff unsuccessfully attempted to relocate Indian Road to the southern boundary of its property, merely demonstrates an intended use of the parcel for quarrying that is insufficient to confer nonconforming use status (see Syracuse Aggregate Corp., 51 NY2d at 284-285; Squire, 256 AD2d at 773). Further, it is immaterial that in 1958 there were 6,000 feet of 16-inch pipe running along Indian Road to a pumping station off plaintiffs property. That is not evidence of infrastructure devoted to mining similar to the network of service roads placed throughout the parcel in Syracuse Aggregate Corp. (51 NY2d at 286). The other activities cited by plaintiff all occurred after the effective date of the 1969 zoning ordinance and thus are irrelevant to establish a prior lawful nonconforming use (see Martino v Town of Bergen, 98 AD2d 968 [1983], lv denied 61 NY2d 606 [1984]). Moreover, parcel 5 is physically separated by Indian Road from *1231plaintiffs other lands, and “it [is not] possible to extend the protection of a permitted nonconforming use established on one parcel of land to physically separate though adjoining parcels” (Syracuse Aggregate Corp., 51 NY2d at 286). With respect to subparcel 25D, plaintiff has not demonstrated that it acquired the rights to quarry that subparcel prior to 1969. Rather, we conclude that the description of the leased premises in a 1959 lease that according to plaintiff granted to it the right to quarry that subparcel unambiguously describes a parcel of land that does not include subparcel 25D. Further, because plaintiff also failed to establish that it conducted any “substantial quarrying activities” on that subparcel prior to 1969 that “clearly manifest an intent to appropriate the entire parcel to the particular business of quarrying,” plaintiff is not entitled to extend the protection of a permitted nonconforming use to that subparcel (id.).
Although we agree with plaintiff that the six streets comprising subparcels 28A and B, 29A and B, and 30A and B, and parcels 31 through 33 have not “been traveled or used as a highway for six years [and thus] shall cease to be a highway . . . and shall be deemed abandoned as a right-of-way” (Highway Law § 205 [1]; see Matter of Wills v Town of Orleans, 236 AD2d 889, 890 [1997]), plaintiff is not benefitted thereby. Despite the abandonment of those subparcels and parcels, plaintiff is not entitled to quarry them as a nonconforming use “merely because they are contiguous” to plaintiff’s other subparcels and parcels where quarrying has occurred over a long period of time (Matter of Rodrigues v Rosenthal, 112 AD2d 1000, 1002 [1985], lv denied 67 NY2d 610 [1986]). Plaintiff failed to establish in addition that it conducted some prior mining operations on these subparcels and parcels that evidenced “an intent to appropriate the entire parcel” for such operations (Syracuse Aggregate Corp., 51 NY2d at 286). There is, however, one minor exception. The northern portion of parcel 31 (Reading Avenue) is in fact located within the AG Special Aggregates District, and quarrying or mining therefore is a permitted use with respect to that portion of parcel 31. We therefore modify the judgment accordingly.
Lastly, we agree with defendant on its cross appeal that the court erred in declaring that quarrying or mining subparcels 17C/25C and 12B/25I is a lawful nonconforming use. We therefore further modify the judgment accordingly. Plaintiff failed to offer any evidence that any kind of quarrying activities were ever conducted on those subparcels prior to 1969, despite the fact that plaintiff applied for and was issued mining permits in 1955 and 1960. The issuance of mining permits, without any *1232other activities undertaken in furtherance of mining, are precisely the type of “self-serving acts of a very limited nature [that cannot be deemed to] have thrown a protective mantle of nonconforming use over [plaintiff’s] entire parcel of land as against a later prohibitory zoning ordinance” (id.). In light of our determination, we need not address defendant’s remaining contentions with respect to those subparcels.
All concur except Martoche, J.E, and Green, J., who dissent in part in accordance with the following memorandum.